 In the Matter of THE PERFECT CIRCLE COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLE-MENTWORKERS or AMERICA, LOCAL 370, C. 1. O.Case No.11-C-1232.--Decided August 06,1946Mr. Arthur R. Donovan,for the Board.Mr. Malcolm M. Edwards,of New Castle, Incl.,Mr. Clyde Ho ff'maaia,of Hagerstown, Ind., andMessrs. T. C. 'KammholzandHenry N.Thullen,of Chicago, Ill., for the respondent.Mr. Eugene Yergin,of New Castle, Ind., for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDORDEROn-May 27, 1946, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.'Thereafter, the respondent filedexceptions to the Intermediate Report and a supporting brief.OnJuly 9,"1946, the Board heard oral argument at Washington, D. C.,in which the respondent participated.The Board has reviewed the rulings on motions and on objectionsto the admission of evidence by the Trial Examiner and finds thatno prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the respondent'sexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer except as hereinafter modified.'In the IntermediateReport the Trial Examiner inadvertently stated thatthe complaintherein wasdated March29, 1945, when it was,in fact,dated March 29, 1946.The TrialExaminer further stated that the respondent'smotion to dismiss the complaintwas not renewedafter it hadbeen deniedThe recordshows that the respondent renewedthismotion in its argument before the Trial Examiner at the close of the case.Thismotion ishereby denied70 N. L. R. B., No. 40526c THE PERFECT CIRCLE COMPANY58271.The respondent's employees went out on strike on August 27,1945,and immediately established picket lines at the plant.Pickets in-formed employees Ratcliffe and Griffin, who attempted to reenter theplant on the first day of the strike, that they could not do so, whereuponRatcliffe and Griffin turned and left the vicinity.The following dayPlant Manager Bancroft approached the plant and there occurredwhat the Trial Examiner discusses as "the incident at the gate."OnAugust 31, and as a result of this incident, the respondent dischargedfour striking employees allegedly for "debarring the plant managerfrom access to company property under threat of violence." The TrialExaminer found that the four employees in question did not debarBancroft from the plant under threat of violence and that the re-spondent did, in fact, discharge these employees because they hadengaged in a lawful concerted activity protected under the Act.Weagree with these findings.The respondent contends that the Trial Examiner failed to give anyweight to the afore-mentioned circumstance that the striking employ-ees had previously prevented Ratcliffe and Griffin from entering theplant; and the respondent furtherurges,in this connection, that this'earlier incident establishes an intent to debar Bancroft from access tothe plant.Although the debarment of the two employees may havegiven Bancroft reason to believe that he too was debarred,we are satis-fied and find that this presumption of a similar course of conduct is _refuted, directly and conclusively, by the testimony of an impartialobserver, Police Chief Long.Long's testimony not only establishesthat the four discharged employees did not debar the plant managerunder threat of violence, but precludes even a suggestion of intimida-tion in their conduct.2In its brief to the Board, the respondent adverted to the "positiveand friendly relations which had existed between the Company, theUnion, and the Union leaders for many years." It is true that a historyof favorable or unfavorable labor relations is helpful in interpretingthe conduct of parties, and we have considered such history in thiscase, nevertheless, such background is-not controlling ,3 particularlywhere, as in the instant case, there is direct evidence of discrimination.2.The respondent also contends that, in any event, it was justifiedin discharging the four employees herein so long as Plant Manager2The respondent adduced testimony to the effect that Lye, one of the discharged employees,phoned Bancroft on the day prior to the"incident at the gate" and told Bancroft thatmanagement would be kept out of the plant during the strikeThe respondent claims thatthis call supports its contention that Bancroft was denied access to the plant.Lye deniedhaving made this call and the Trial Examiner credited his denial.However, we do notfind the resolution of this conflict to be determinative of the ultimate issue herein.For,even assuming the respondent's version of this call to be credible,we should neverthelessfind that Bancroft was not debarred from the plant,particularly in view of Long's con-vincing testimony,as set forth in the Intermediate Report.Matter of Union City Body Company Inc.,69 N. L. R. B. 172. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDBancroft reasonably believed that they debarred him under threat ofviolence.Even if Bancroft had believed this to be the fact, this cir-cumstance would not excuse the respondent's conduct,as weheld -inrejectinga similarcontention inMatter of Mid-Continent PetroleumCorporation: 4The respondent's good faith in discharging them [the strikers]because of the respondent's honest although mistaken belief thatthese employees had participated in ,a sit-down strike is not dis-positive of the issue whether the discharge was discrimina-tory . . .Once it is pleaded that the discharge was forunlawful conduct inseparably connected with the strike the bur-den was on the respondent to show that all the striking employeesdischarged therefor had, in fact, been guilty of unlawful conduct.3.The Trial Examiner recommended that the four discharged em-ployees be made whole for loss of earnings from the date of theirdischarge until the offer of reinstatement.Since the record shows thatthe discharges were made during the strike and at a time when theplant was not in operation, we shall direct that the initial date forreimbursement shall be October 18, 1945, the terminal date of thestrike.5ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, The Perfect Circle Com-pany, New Castle, Indiana, and its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,Local 370, C. I. 0., or any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or bydiscriminating in any other manner in `regard to the hire or tenureof their employment or any term or condition of their employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer to Edwin Lye, Howard Emerson, Luther Thrasher, andRoy Catron immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority orother rights and privileges;4 54 N.L. R. B. 912, 933."SeeMatter of FederalEngineeringCompany,60 N. L. R B 592, 593. THE PERFECT CIRCLE COMPANY529(b)Make whole Edwin Lye, Howard Emerson, Luther Thrasher,and Roy Catron for any loss of pay they may have suffered by reasonof the respondent's discrimination against them, by payment to eachof them of a sum of money equal to that which he normally wouldhave earned as wages during the period from October 18, 1945, thedate on which the strike terminated, to the date of the respondent'soffer of reinstatement, less his net earnings during said period;(c)Post at its plant in New Castle, Indiana, copies of thenotices attached to the Intermediate Report herein marked "Appen-dix A." 6 - Copies of said notices, to be furnished by the RegionalDirector for the Elevc1ith Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediatelyupon the receipt thereof, and maintained by it for sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material;(d)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.CHAIRMAN HERzoo took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Arthur R. Donovan,for the Board.Mr. Malcolm M. Edwards,of New Castle, Ind.,Mr. Clyde Hoffman,of Hagers-town, Ind., andMessrs. T. C. KammholzandHenry N. Thullen,of Chicago, Ill.,for the respondent.Mr. Eugene Yergin,of New Castle, Ind, for the Union.STATEMENT OF THE CASEUpon a charge duly filed by International Union, United Automobile, Aircraft& Agricultural Implement Workers of America, Local 370, C. I. 0., herein calledthe Union, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Eleventh Region (Indianapolis, Indiana), issued itscomplaint, dated March 29, 1945, against The Perfect Circle Company,' hereincalled the respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section_2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint and the charge,accompanied by notice of hearing, were duly served upon the respondent and theUnion.6 The notice,however, shall be, and hereby is, amended by striking from, the first para-graph thereof the words"The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words"A Decision and Order."IIncorrectly named in the complaint as Perfect Circle Company. 530DECISIONSOF NATIONALLABOR RELATIONS, BOARDWith respect to the unfair labor practices, the complaint alleged in substancethat: (1) on or about August 31, 1945, the respondent discharged Edwin Lye,Howard Emerson, Luther Thrasher, and Roy Catron and since that date has.continually failed and refused to reinstate them or any of them because of theirmembership in and activities on behalf of the Union, thereby discouraging mem-,bership in the Union, and (2) -the respondent thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.-In its answer the respondent admitted the allegations of the complaint withrespect to its corporate existence and the nature of its business, admitted thedischarge of the four individuals on or about the date alleged, but denied thecommission of any unfair labor practices.Pursuant to notice a hearing was held in New Cattle, Indiana, on April 23and 24, 1946, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner.The Board, the respondent, and the Union were rep-resented by counsel and participated in the hearing.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the conclusion of his case-in-chief,and again at the close of the hearing, Board's counsel moved to conform thepleadings to the proof with respect to minor variances in dates, names, and othermatters not of substance.Both motions were granted without objection.Atthe close of the Board's case, respondent moved to dismiss the complaint in itsentirety.The motion was denied with privilege to renew.No further motionof such character was made. Counsel for the Board and for the respondentargued orally before the undersigned and the respondent filed a brief.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE .BUSINESS OF THE RESPONDENTThe Perfect Circle Company is an Indiana corporation operating plants-andfactories in Hagerstown, Tipton, Richmond, and New Castle, Indiana, and in'Toronto, Canada.The principal production of the New Castle plant, which aloneis here concerned, is piston rings and gray iron castings.During the past yearpurchases for the New Castle plant, exceeded $500,000, in value, and during thesame period sales exceeded $1,000,000 in value.More than 75 percent of respond-ent's production is shipped to points outside Indiana and approximately 90 per-cent of the raw materials used are shipped to the respondent from points outsideIndiana.The respondent concedes that it is engaged in interstate commerce.2H. THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, Local 370, affiliated with the Congress of Industrial Organi-zations, is a labor organization admitting to membership employees of the re-spondent.in. THE UNFAIR LABOR PRACTICESA Background and events surrounding the dischargesIn 1942 the Union became the bargaining representative of respondent's em-ployees and, so far as the record reveals, had continued to occupy that status.There is no suggestion that other than a harmonious and stable relationshipexisted prior to August 27, 1945.2These facts were stipulated at the hearing THE PERFECTCIRCLE COMPANY"-531At about 3 o'clock on the morning of that date the employees struck and laterin the day the plant closed, not to be reopened until the strike was settled byagreement with the Union on October 18.While the occasion for the strikedoes not appear in the record, it is clear that it was spontaneous and at itsinception was unauthorized by the Union.'About 3:30 in the afternoon ofAugust 27, a picket line formed before the plant entrance and was maintainedthereafter in varying strength until the strike ended. Shortly before 4 p. m. onthe same day two draftsmen employees, Ratcliff and Griffin, who had left theplant on respondent's business, when they attempted to reenter, were told by apicket, whom they identified as Howard Emerson, that they could not do so.4 Atapproximately 4: 30 p. M. on the same day, according to the testimony ofrespondent's plant manager, Richard Bancroft. Edwin Lye telephoned Bancroftto advise that "all management" would be excluded from the plant.5 On August28, the next day, at about 8: 30 a. m., Bancroft drove to the plant, walked to theentrance where pickets were stationed, and then, after a colloquy about whichthere is dispute, abruptly returned to his-car and drove away.About August 31,Edwin Lye, Howard Emerson, Luther Thrasher, and Roy Catron were dischargedallegedly for "debarring the plant manager from access to company propertyunder threat of violence." °-B. The incident at the gateThe Board contends that Lye, Emerson and Thrasher on August 28, 1945,were engaged in normal and legitimate picketing, in support of the strike andthat the respondent was not thereby barred from entering its property.Underthese circumstances, the Board argues, since the individuals were participatingin lawful union activity without resort to violence or threats of violence, theirconduct found protection in the Act and their discharges were unlawful. Catron,assertedly, was not present on the occasion in question. It is the Board's theory,however, that even if the respondent, believing Catron to have acted in concertwith Lye, Emerson, and Thrasher, discharged him for that reason, it is againguilty of discrimination.$ On August 27 an International Representative of the Union "authorized" the strikeand on the same day the Union in meeting took similar action4Emerson's denial of participation in this incident is not credited although the under-signed finds him in general to be a credible witness and other portions of his testimonyare believed.45Bancroft testified that he recognized Lye's voice on the telephone but did not testifyas to any prior occasion when he had opportunity to'hear Lye's voice over a telephonecircuitHe also testified that he saw Lye in the vicinity of the guard house at about thetime the call was received but was unable from the window of his office to see who, ifanyone, was using the guard-house telephone.Upon these rather tenuous circumstances,Bancroft concluded that the voice he heard was the voice of Lye and that the telephonecall was placed from the guard house.Personnel Manager Fromuth testified that standing beside Bancroft in the latter's office,he could see, what Bancroft admittedly could not, that Lye at the time the call was receivedwas using the guard-house telephone.George Wilkinson, the guard on duty that afternoon, testified that it was his belief thatLye used the guard-house telephone on this occasion but admitted that he did not hear anyof the conversation.Wilkinson was a confused and -uncertain witness and no weight isattached to his testimony.The undersigned finds that Bancroft's conclusion as to this incident is based partiallyupon the conjecture and partially upon an unconvincing identification of voice.Fromuth'stestimony is not credited inasmuch as Bancroft with the same opportunity was unable tosee Lye at the guard-house telephone.Wilkinson, as has been said, was not a reliable wit-ness.The denial by Lye, a credible witness, that he made the telephone call attributed tohim is believed.6 The quoted phrase appeared on the -notices of termination of employment received byLye, Emerson, Thrasher, and Catron as the reason for their discharge.--712344-47-vol 70--35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent asserts that Manager Bancroft was barred from entering theplant on August 28, by Lye, Emerson, Thrasher and Catron ; that it was therebyillegally deprived of the use of its property; and that, under the decisions intheFansteel,' Clinchfield eandIndiana Desk °cases, such conduct removed theparticipants from the protection of the Act and constituted valid grounds forthe discharges 10The undersigned finds no substantial question of law in issue here. The casescited above by the respondent clearly stand for the principle that the Act doesnot affect an employer's normal right to hire and discharge so long as undercover of that right he does not intimidate or coerce his employees with respectto the rights guaranteed them in Section 7 of the Act. Thus employees arefree to form, join or assist labor unions and to engage in concerted activitieswithout discrimination in regard to their hire or tenure of employment.However,when in the course of a strike or other collective action, individual employeesor groups of them seize their employer's property, the Act provides them withno shield from a discharge based upon their unlawful activity.Hence, theissue here narrows to one of fact and the case turns solely upon a determinationand evaluation of the words and actions of the individuals named in the complaintat the time when Bancroft appeared at the gate entrance of the plant.The respondent's version' of this incident was related principally in the testi-mony of Plant Manager Bancroft who, at about 8: 30 in the morning of August28, accompanied by Plant Engineer Juday, drove to the respondent's plant.Ac-cording to Bancroft, he parked his car at a point about 25 or 30 feet from themain plant entrance and then walked toward the gate. As he approached, hetestified,Lye and Emerson, among others, ran toward the gate, and Bancroft,as he passed the guard house which was situated just inside the fence adjacentto the gate, called to the guard to open the gate for him."He further testified7N. L R. B. v. Fansteel Metallurgical Corp.,306 U. S. 240.8N L. R. B v. Clinchfield Coal Corp.,145 F. (2d) 66 (C. C. A. 4).6N. L. R B. v. Indiana Desk Company,149 F. (2d) 987 (C C. A. 6).10That no other consideration motivated the respondent in taking its actionis clearfrom the testimony of Manager Bancroft here set forth :Direct examinationQ.What were the reasons for the discharge of these four individuals from theemployment of the company?A. For debarring the plant manager under threat of violence.Q You used the term debarring. Debarring him from what?A. From access to the plant.Cross-examination by Mr. DONOVAN.Q.Mr. Bancroft, is the sole reason for the discharge of these four individuals whowere named in the complaint for the allegedreasonthat they debarred your entranceto the gate's'A. That is right.Q There is no other reason for the discharge of these men?A. There is not.t*rnsQ. Did I understand you correctly? The Board is to consider solely the company'sreason for the discharge of these men was that they allegedlydebarred you from theentrance to the gate?A. Correct.11Although Bancroft, Fromuth and Lye-testified that the guard was on duty and in theguard house, Bancroft admitted that there was no answer to his callBancroft testifiedthat although "It was a normal August morning," It, "Wasn't excessively hot" and thatthe windows to the guard house were closed. The record does not reveal with certaintythe identity of the guard on duty at the time of this incident. Personnel Manager Fromuthtestified that he was unable to make such identification although he later testified that heknew the names of all the guards who were working on August 27 and28.On cross-examination Bancroft recalled that he said "George, open the gate." Alonzo Waltz was the THE PERFECT CIRCLE COMPANY533that when he reached the gate,'Emersonstood with his body coveringthe-gatelatch and with his right arm outstretched across the gate so that Bancroft's.entrancewas barred.According to Bancroft, Emerson said, "You arenot goingin here."Allegedly, Lye reached the gate at about the same time as Bancroftand so situated himself between Bancroft and the gate as to make entrance im-possible without physical contact.Lye, according to Bancroft, said, "You arenot goingin and that's final."Two other men, whom Bancroft admitted he didnot at the time recognize but who he later concluded were Thrasher andCatron,12 according to his testimony, joined the group at the gate and closed infrom the right and from behind Bancroft until the latter was "in the midst'of the group at the gate."" Bancroft did not recall that Thrasher or Catronsaid anything but testified that there was a general muttering of, "You can't getin there."Concluding that he could not get in, Bancroft testified, he beckonedto the chief of police Donald Long, who, allegedly, stood some distance awayand said "Don, come over here," and when Long arrived at the scene, Bancroftsaid,"Don, open that gate and let me in."When Long refused to do so, Bancroftleft the gate and drove from the plant.He did not enter the plant until aboutSeptember 15, but admitted that in the interim, he made no effort to do so 14Bancroft's version of this incident was supported in its essential aspects byPlant Engineer Juday who accompanied him on that occasion. Juday testifiedthat he left Bancroft's car, walked slowly behind him toward the gate, and cameto a stop about 10 feet away.From this vantage, according to his testimony, heheard Lye and Emerson tell Bancroft that he could not enter,saw Emersoncover the gate latch with his body. and overheard Bancrott's conversation withChief of Police Long. Juday admitted, however, that he did not know Emersonat the time and that he, himself, was engaged in a conversation with anotherpicket, Vincent Newkirk. Juday made no attempt to enter the plant. AlthoughJuday characterized the attitude of Lye and Emerson as unfriendly and assertedthat both spoke loudly, he made no move to join Bancroft. Juday testified thattwo other men, whom he could not identify, stood about 8 or 10 feet from thegroup at thegate.36Personnel Manager Fromuth and Foreman Victor Howell testified that froma point 75 feet distant, they observed Lye and Emerson interpose themselvesbetween Bancroft and the gateBoth identified Thrasher as one of the groupnear the gate and according to Howell, Catron too was among them.guard on duty during the day shift on August 27. George Wilkinson appears to have beenassigned regularly to guard duty on the afternoon shift.Plant Engineer Juday, who fol-lowed Bancroft as the latter walked to the gate, could not remember that Bancroft calledto the guard.Under all the circumstances,the testimony of Bancroft on this point isunconvincing and is not credited by the undersigned." Bancroft testified that he saw Thrasher a few seconds before the gate episode andalmost immediately thereafter and that he was advised by Foreman Howell and PersonnelManager Fromuth as to the participation of both Thrasher and Catron.Howell did testifythat both Thrasher and Catron were near the gate on this occasion but Fromuth identifiedonly Thrasher.11Only Bancroft testified that he was surrounded by pickets at the gate. Juday placedthe pickets other than Lye and Emerson from 8 to 10 feet away. Foreman Howell andPolice Officer Riggs testified to the same effect.The undersigned finds that Bancroft'sdescription of the position of the pickets is inaccurate and that he was not "in the midstof a group at the gate."14There-is no testimony that other of respondent's officers or representativesattemptedto enter the plant during the strike.15 In response to a leading question,Juday testified that the pickets formed a semi-circle-around Bancroft.This description is inconsistent not only with other testimony by Judayas to the position of the pickets but also is contradicted by the testimony of other witnesseswhom the undersigned credits.As has been found,testimony that Bancroft was surroundedby pickets as he stood near the gate is not believed. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Riggs, a sergeant of the New Castle police force, called as a witness bythe respondent, observed the episode from a point about 75 feet distant.Riggstestified that one man stood at the gate and that when Bancroft approached, theman removed his arm from across the gate. Another individual according toRiggs stood 4 or 5 feet away to the"southeast and 2 or 3 others stood 8 or 10 feetbehind Bancroft.Riggs testified that no conversation was audible to him.Edwin Lye, an employee of the respondent since 1933 and chairman ofthe Union's bargaining committee, was captain of the picket line on August 28.Lye testified that he had been instructed by the Union not to use force to preventanyone from entering the struck plant but to ask those who desired to..enter notto do so 1° According to Lye, he went to the gate on August 28, when he sawBancroft approach. and. stood facing-Bancroft with his body partially blockingthe gate opening.From this position, he testified, he said "Please, Dick, don't goin."At this; iilement, according to Lye, Emerson and` Thrasher stood behindBancroft and Long was ;to Lye's left: 'Lye agreed that Bancroft then requestedthat Long open the gate and that when Long refused, Bancroft walked to his carand drove away. Lye testified that Bancroft could have entered the gate had heproceeded and characterized the exchange as friendly.He denied that he at anytime physically kept any of respondent's officials from entering the plant anddenied that when Bancroft approached his arm was extended across the gate.According to Lye, Catron was not present on this occasion.Howard Emerson, a member of the Union, was employed by the respondent fromJune 1945 until his discharge on August 31 of that year.As.one of the pickets onAugust 28, he witnessed the happenings at the gate and corroborated the testi-mony of Lye in all its essential aspects. Emerson testified that he was in-structed to indulge in no violence but to ask those who approached the gate notto enter.Emerson denied making any remark to Bancroft, testified that he andThrasher stood behind Bancroft, and asserted that Catron was not present.Roy Catron, a member of the Union and an employee of the respondent forabout 2 years, denied being at or near the gate.Catron testified that he had beenon the picket line from about 6: 30 to 7 that morning but then had left for theday.17-Luther Thrasher, a union member, did not testifyA letter from Thrasherstating that he was absent in Kentucky due to the illness of his wife was receivedin evidence.Donald Long, Chief of Police for the City of New Castle, was called as a wit-ness by the undersigned. It is undisputed that Lou.- and Sergeant Riggs werein a police car parked at a point about 75 feet south of respondent's entrance gateand that they arrived at this point, at approximately 8 a. in. on August 28.Ac-cording to Long, about 20 or 25 minutes after his arrival, as he saw a car ap-proaching the plant, he walked toward the gate but before reaching it sawBancroft alight from his car and walk toward the same point. Long, testifiedthat Lye was already at the gate and that he reached the gate an instant afterBancroft to find Bancroft facing LyeLong denied that anyone other than Lyestood between Bancroft and the gate and testified that he, Lye and Bancroft,only, were in the group at the gate.According to Long, Lye said, "Please don'tgo in, Dir. Bancroft," whereupon, Bancroft turned to Long and said, "Are you16Hester New, then president of the Union, testified that he instructed Lye oil the morn-ing of August 28 that "if anybody came to go in, to ask them not to go in." Pickets CarlBatchfield,Raymond Brown and Joseph Burden testified that they were instructed to askworkers not.to enter the plant and not to employ violence.17As has been stated, Lye and Emerson denied that Catron was present.Board witnessesBatchfield and Burden,also, testifiedto Catron's absence at the time of the gate incident. THE PERFECT CIRCLE COMPANY535going to open that gate so I can go in?" 18 to which Long replied, "I'm sorry, Mr.Bancroft, I can't do a thing"Long further testified that as a police officer hecame to the conclusion that the words, actions and attitude of Lye were not suchas to hinder Bancroft from entering the gate." Long did recall, however, thatwithin a day or two of the gate incident, Lye had stated that Bancroft and "man-agement were not going in."C. Concluding findingsThe undersigned finds Long to be a credible witness and his testimony thatLye during the early days of the strike stated that management was "not goingin" is believed.While an inference may be drawn that Lye proposed to preventmanagement personnel from entering the plant, it does not follow that he proposedto do so by other than peaceful and persuasive means. As has been said, thevalidity of the discharges rest squarely upon the happenings at the gate onAugust 28.The undersigned credits the testimony of Lye and Emerson concern-ing this incident supported as it is by the police officers Long and Riggs as wellas by Board witnesses Batchfield, Brown and Burden.Thus the undersignedfinds that Lye, alone, of the pickets stood at the gate and requested Bancroft notto enter and that Emerson and Thrasher were behind Bancroft at a distance of8 or 10 feet and did not otherwise participate in the episode. It is true that Lyestood partially between Bancroft and the gate but it is found that Bancroft wasnot thereby barred from entering RO and it is further found that the attitude ofLye, Emerson, and Thrasher was not hostile or threatening.' To prescribe theprecise limits of permissible picket-line activity is not necessary here.The under-signed finds that attempts to persuade others not to enter the struck plant whenunaccompanied by violence or threats of violence, fall well within such limits.Since picketing is a normal and customary concerted action in support of a strike,it follows that picketing if lawfully conducted is a protected activity within themeaning of Section 7 of the Act.18Long's version on this point, which is credited, contradicts-BancroftThe undersignedfinds that Long arrived at the gate at about the same time as Bancroft and that he didnot come there in response to Bancroft's call or as a result of any signal from Bancroft.1° Longtestified on cross-examination :Q The examiner asked you this, or this in substance ; that in view of the fact thatyou had been a police officer for five years and in your experience, observing thesematters, whether or not Mr. Bancroft's access tothe gate thatmorning was hinderedby Lye's location.He asked you that, and you said you would say it was not?A. That's right.Q.Do you mean by that that Mr. Bancroft's entrance to the gate was not hinderedby Mr Lye's location'?Was that what you meant?A. I mean that Mr. Bancroft, if he had gone on and unlocked the gate, he couldhave gone on in.Q If he had unlocked the gate?A. Or had opened the gate, he could have gone on in.10TheClinchfieldcase, cited in footnote 8, above, and relied upon by the respondent, isdistinguishable.There pickets placed a physical barrier, an electric motor, on a key switchthereby preventing the operation of the mine.Distinguishablealsoin theIndiana Deskcase cited in footnote 9, above, where pickets formed a tight group about the plant entranceand refused to open ranks for non-striking employees.11The contradiction of Bancroft's testimony on this point by Lye and Long is convincingand is believedOther factors tending further to show that Bancroft's description of thegate incident was inaccurate is that although Bancroft asserted that he, Lye and Emersonspoke in loud excited voices, only Juday who was 10 feet distant overheard them. Fromuth,Howell and Riggs, who were from 60 to 75 feet distant, testified in effect that there wasno conversation audible to them and that only by observing the physical movements of thepersons near the gate did they deduce that a conversation was in progress. The failureof the guard, who presumably was only a few feet away in the guard house, to appear onthe scene strongly supports an inference that the conversations were conducted in a moder-ate tone.Bancroft's testimonythat hewas surrounded,and thereby intimidated,by picketson this occasion has already been found to be distorted. I536DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is found that Lye, Emerson, and Thrasher were discharged by the respond-ent because they engaged in lawful picketing' in support of the strike. It is un-necessary to resolve the dispute as to the presence of Catron on this occasion forit is clear and is found that Catron was discharged because the respondentbelieved that he participated in such activity.Having found that Lye, Emerson, Thrasher, and Catron were discharged becausethey engaged in or were believed to have engaged in such a collective activity asthe Act was designed to protect it follows and it is found that the discharges ofthese four individuals were in contravention of Section 8 (3) of the Act.The fact that no notice was given under the War Labor Disputes Act concern-ing the strike and that it may have been in violation of the Union's by-lawsand constitution does not constitute the strike as illegal nor remove the strikersfrom the Act's protection .22IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce,V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices bydischarging Lye, Emerson; and Thrasher because they engaged in lawful col-lective action in support of the strike and by discharging Catron because itbelieved he had participated in such action, the undersigned will recommendthat the respondent cease and desist therefrom.Since the record does not indi-cate a general hostility toward the Union or a disposition on the part of re-spondent generally to interfere with, restrain, or coerce its employees in theexercise of rights guaranteed to them by Section 7 of the Act, the undersigneddeems it unnecessary to recommend that the respondent cease and desist fromviolating. the Act in any other manner. It will be recommended further thatthe respondent take certain affirmative action which the undersigned finds willeffectuate the policies of the Act.The undersigned has found that, by discharging Edwin Lye, Howard Emerson,Luther Thrasher, and Roy Catron, the respondent discriminated in regard to theirhire and tenure of employment thereby discouraging membership in the Unionand activity on behalf of the Union.The undersigned will therefore recommendthat the respondent offer Edwin Lye, Howard Emerson, Luther Thrasher, andRoy Catron, immediate and full' reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other rights andprivileges, and that the respondent also make them whole for any loss of paythey may have suffered by reason of the discrimination against them by paymentto each of them of a sum of money equal to that which he normally would haveearned as wages from the date of his discriminatory discharge to the date ofthe offer of reinstatement, less his net earnings 23I22 SeeMatterof Bohn AluminumctBrass Corporation,67 N. L.R. B. 847.29By "net earnings"Ismeant earnings less expenses,such as for transportation, roomand board,incurred by an employee in connectionwithobtaining work and working else-where thanfor the respondent, whichwould not have been incurred but for his unlawfuldischarge and the consequent necessity,of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N. L. R. B.440.Monies received for work performed uponFederal,State, county,municipal,or other work- , relief projects shall be considered asearnings.SeeRepublio Steel Corporationv.N. L. R.B.,311 U. S. 7. THE PERFECT CIRCLE COMPANY537Upon the basis of the above findings of fact, and upon the entire record in theease, the undersigned makes the following:CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, Local 370, C. I. 0, is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of EdwinLye,Howard Emerson, Luther Thrasher, and Roy Catron and thereby dis-couraging membership in and activity in behalf of International Union, UnitedAutomobile; Aircraft & Agricultural Implement Workers of America, Local370, C. I. 0., the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (1) and (3) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting,commerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, The Perfect Circle Company, its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in and activity in behalf of InternationalUnion,United Automobile, Aircraft & Agricultural ImplementWorkers ofAmerica, Local 370, C. I. 0., by discriminatorily discharging employees, or bydiscriminating in any other manner in regard to their hire or tenure of employ-ment or any term or condition of employment.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Edwin Lye, Howard Emerson, Luther Thrasher, and RoyCatron immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay -they may have suffekedby reason of the discrimination against them, by payment to each of them of asum of money equal to that which lie normally would have earned as wagesfrom the date of his discriminatory discharge to the date of the offer ofreinstatement less his net earnings 24 during that period ;(b)Post immediately in conspicuous places at its New Castle, Indiana,plant, copies of the notice attached hereto and marked "Appendix A." Copiesof said notice, to be furnished by the Regional Director for the EleventhRegion, shall, after being duly signed by the respondent's representative, beposted by the respondent immediately upon receipt thereof and maintained byit for a period of sixty (60) consecutive days thereafter in conspicuous places,including all places where respondent customarily posts notices to employees.Reasonable safegards shall be adopted by the respondent to insure that suchnotices are not altered, defaced, or covered by any other material ;(c)File with the Regional Director for the Eleventh Region on or beforeten (10) days from the receipt of this Intermediate Report a report in writingsetting forth in detail the manner and form in which the respondent hascomplied with the foregoing recommendations." See footnote23, supra. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies the Regional Directorin writing that he will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the-respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement of ex-ceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegional Director. As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within .ten (10) days from the date of the order trans-ferring the case to the Board.Any party desiring to submit a brief in supportof the Intermediate Report shall do so within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, by filing with theBoard an original and four copies thereof, and by immediately. serving a copythereof upon. each of the other parties and the Regional Director.Dated May 27, 1946.APPENDIX AWALLACE E.ROYSTER,Trial Examiner.NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not discourage membership in or activity on behalf of InternationalUnion, United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, Local 370, C. I. 0., or any other labor organization of our employeesby discriminating against any of them with respect to their hire or-tenureof employment.--We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.-Edwin LyeLuther Thrasher_Howard EmersonRoy CatronAll our employees are free to become or remain members of the above-named union or any other labor organization.We will not discriminate inregard to hire or tenure of employment or any term or condition of. employ- THE PERFECT CIRCLE COMPANY539ment against any employee because of membership in oractivityon behalfof such labor organization.THE PERFECT CIRCLE COMPANY,Employer.By ----------------------------------(Representative)(Title)Dated --------------------NOTE.-Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.GN,